                    United States District Court
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE

  CYPRESS INSURANCE COMPANY,
                                                   JUDGMENT IN A CIVIL CASE
                 Plaintiff,
                                                   CASE NUMBER: C17-467RAJ
         v.

  SK HYNIX AMERICA, INC.,

                 Defendant.



 X     Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict; and

       Decision by Court. This action came to consideration before the Court. The issues have
       been considered and a decision has been rendered.


THE COURT HAS ORDERED THAT:

       As set forth in the jury’s Verdict Form entered on March 28, 2019, Judgment is entered in
favor of Defendant SK Hynix America, Inc., against Plaintiff Cypress Insurance Company.

       Dated this 29th day of March, 2019.

                                             WILLIAM M. McCOOL,
                                             Clerk of the Court

                                             By:   /s/ Victoria Ericksen
                                                    Deputy Clerk
